El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Por primera vez tenemos ante nos resolver cuál es el alcance preciso del Art. 967 del Código Civil, 31 L.P.R.A. see. 2804, cuando se hace una declaración notarial acep-tando una herencia a beneficio de inventario pero que no se formaliza el inventario a tiempo.
HH
El 11 de junio de 1986 el Sr. Enrique Talayera Crespo disparó e hirió a Alma Lequerique, su ex esposa, cuando salían de una vista relacionada con la liquidación de su *302sociedad de bienes gananciales. Acto seguido, el señor. Ta-lavera Crespo se suicidó. La señora Lequerique sufrió se-rios daños físicos y mentales.
El 1ro de diciembre de 1986 la señora Lequerique instó demanda de daños y perjuicios contra la sucesión del señor Talavera Crespo. Como parte de la sucesión demandada incluyó: (a) dos (2) hijos habidos por el causante en un primer matrimonio, Alejandro y Francisco Talavera Cancel; (b) cuatro (4) hijos de la propia demandante y el cau-sante, Víctor Carlos, María Salomé, Carlos Rubén y Gerardo Enrique Talavera Lequerique, y (c) a la Sra. Doris Miranda, quien fue la última esposa del causante y de quien éste se había divorciado el 16 de mayo de 1986.
Víctor C. Talavera Lequerique era el único hijo de la demandante que era mayor de edad al momento de radi-carse la demanda. Mediante alegación judicial, el 18 de marzo de 1987 éste notificó a todas las partes que el 26 de junio de 1986 había otorgado la Escritura Núm. 31 ante el Notario Juan J. Ramírez, mediante la cual aceptaba a be-neficio de inventario la herencia de su padre.
Luego de varios eventos procesales, el tribunal citó a vista evidenciaría para el 28 de junio de 1989. La parte demandante y varios de los demandados celebraron una conferencia anterior a dicha vista, y en el Informe de Con-ferencia Anterior a Vista Evidenciaría de 17 de junio de 1989 se planteó que el demandado Víctor Talavera Leque-rique, aunque alegaba haber aceptado a beneficio de inven-tario, no había realizado los trámites ulteriores requeridos por ley, por lo cual debía entenderse que por su inacción había perdido el beneficio de inventario. El 1ro de noviem-bre de 1989, en el Informe de Conferencia Anterior al Jui-cio, se volvió a hacer dicho planteamiento. Aunque estos informes fueron notificados al señor Víctor Talavera, éste no contestó ni reaccionó a dicho planteamiento.
El 23 de octubre de 1989, luego de varios trámites inter-locutorios, el Tribunal Superior, Sala de Carolina, dictó *303una resolución y sentencia parcial exonerando de respon-sabilidad a la demandada Doris Miranda por no existir vínculo matrimonial entre ésta y el causante, y a los tres (3) hijos menores de edad de la demandante por razón de inmunidad familiar. El tribunal, además, declaró a Alejandro y a Francisco Talavera herederos puros y simples por aceptación tácita. Con relación al Sr. Víctor C. Talavera Lequerique, el tribunal dispuso que no era de aplicación la doctrina de inmunidad familiar y que, por lo tanto, podía ser demandado. Indicó que éste podría responder a la de-mandante con su patrimonio personal, de no ser suficiente su participación del caudal hereditario. Sin asumir posi-ción al respecto, el foro de instancia también mencionó el hecho de que este demandado alegaba haber aceptado la herencia a beneficio de inventario, en vista de lo cual “pa-recía no haber controversia real”.
El 19 de enero de 1990 el Tribunal Superior dictó sen-tencia final, declarando responsables solidariamente a Alejandro, a Francisco Talavera Cancel y al codemandado Víctor C. Talavera Lequerique. En cuanto a éste último, el tribunal expresó que, habida cuenta de que éste nunca evi-denció su alegación de haber aceptado a beneficio de inven-tario, el tribunal carecía de criterios para determinar si en la invocación de dicho derecho se había cumplido con la ley y si era efectiva. Además, se le anotó la rebeldía por no haber comparecido nunca al tribunal.
El 2 de febrero de 1990 el Sr. Víctor C. Talavera Leque-rique presentó una moción informativa y solicitud de en-mienda nunc pro tune, en la cual expuso que nunca recibió notificación alguna sobre la celebración de vistas, y pre-sentó copia de la escritura mediante la cual había aceptado la herencia a beneficio de inventario. Solicitó que se en-mendara la sentencia a los efectos de responsabilizarlo conforme con su aceptación de la herencia a beneficio de inventario.
El 21 de febrero de 1990 el tribunal de instancia dictó *304una sentencia enmendada en la cual se acogió lo solicitado por el codemandado Víctor C. Talavera Lequerique. Los otros demandados, Alejandro y Francisco Talavera Cancel, entonces solicitaron reconsideración de la sentencia en-mendada, alegando, inter alia, que el codemandado Tala-vera Lequerique nunca procuró la formación de inventario, que su inacción constituía una renuncia al derecho de be-neficio de inventario y que, por lo tanto, su aceptación de la herencia era pura y simple. El tribunal a quo declaró no ha lugar la reconsideración.
Los codemandados Alejandro y Francisco Talavera Cancel recurrieron ante nos y alegaron que el Tribunal Superior cometió los dos (2) errores siguientes:
Incidió el Tribunal a quo al determinar que los recurrentes Alejandro E. y Francisco E. de apellidos Talavera Cancel, ha-bían aceptado la herencia de su padre Enrique Talavera Crespo, de forma pura y simplemente por actos tácitos al haber interpretado erróneamente los artículos 953 y 959 del Código Civil (31 LPRA sees. 2781 y 2787).
Incidió el Tribunal a quo al no concluir que el co-demandado Víctor C. Talavera Lequerique había perdido y/o renunciado a su privilegio de beneficio de inventario, toda vez aceptación tá-cita por su inacción procesal ulterior. Escrito de revisión, pág. 9.
Visto el recurso de revisión de los demandados, le con-cedimos un término de veinte (20) días a la parte recurrida para que mostrara causa por la cual no debía expedirse el auto y modificarse la sentencia enmendada del Tribunal Superior a los únicos efectos de revocar la determinación de que el codemandado Víctor C. Talavera Lequerique aceptó la herencia a beneficio de inventario. El codemandado re-currido ha respondido al requirimiento, pero su compare-cencia no nos persuade.
hH I — I
La aceptación de una herencia a beneficio de inventario puede definirse como aquella modalidad de la *305aceptación sucesoria autorizada en ley, por virtud de la cual se establece la separación de patrimonios, limitándose la responsabilidad del heredero por las deudas y cargas de la herencia a los bienes que integran el activo de la sucesión. F. Puig Peña, Compendio de Derecho Civil Español, 3ra ed. rev., Madrid, Ed. Pirámide, 1976, Vol. V, pág. 642. La aceptación a beneficio de inventario es una opción que tiene el heredero, incluso en contra de la prohibición del testador, pues expresamente se dispone que “[t]odo he-redero puede aceptar la herencia a beneficio de inventario, aunque el testador se lo haya prohibido”. Art. 964 del Código Civil, 31 L.P.R.A. see. 2801.
El heredero que interese acogerse al beneficio de inventario deberá hacerlo ante un notario por escrito o ante el Tribunal Superior con competencia. Art. 965 del Código Civil, 31 L.P.R.A. see. 2802. Sin embargo, para que esta modalidad de la aceptación de la herencia sea eficaz, no basta la declaración del heredero de que la acepta a beneficio de inventario. Es preciso, además, realizar el inventario con las formalidades y en los plazos que exige el Código Civil. M. Peña Bernaldo de Quirós, La herencia y las deudas del causante, Madrid, Ed. Inst. Nac. Est. Jur., 1967, págs. 297 y 308. A tales efectos, Peña Bernaldo de Quirós nos señala:
Si el ser o no heredero a beneficio de inventario dependiera exclusivamente del modo de aceptar, bastaría hacer la declara-ción solemne de que se acepta a beneficio de inventario para adquirir la calidad de heredero modalizada con tal beneficio. Pero no basta sólo con dicha declaración. Se requiere además hacer el inventario en tiempo y forma .... Peña Bernaldo de Quirós, op. cit., pág. 169.
En efecto, la doctrina española que es pertinente aquí, ya que nuestras disposiciones sobre el particular se originan en el Código Civil español, uniformemente reconoce que para que la aceptación de una herencia a beneficio de inventario surta efecto es indispensable formalizar *306el inventario en el tiempo y en la forma que dispone el Código. J.M. Manresa y Navarro, Comentarios al Código Civil Español, 7ma ed. rev., Madrid, Ed. Reus, 1955, T. VII, págs. 523-524; J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1975, T. V, Vol. I, pág. 274. Como bien señala Guaroa Velázquez, son dos (2) las condiciones exigidas para que un heredero pueda aceptar la herencia a beneficio de inventario: (1) la declaración re-lativa a la dicha aceptación y (2) la redacción de un inventario. Guaroa Velázquez, Teoría del Derecho Sucesorio Puertorriqueño, 2da ed., 1968, pág. 65.
El Art. 967 del Código Civil, supra, recoge palmariamente este requisito de realizar el inventario a tiempo al disponer que la declaración del heredero que acepta a beneficio de inventario “no producirá efecto alguno si no va precedida o seguida de un inventario fiel y exacto de todos los bienes de la herencia, hecho con las formalidades y dentro de los plazos que se expresarán en las secciones siguientes”. (Énfasis suplido.)
1 — l H-1
El recurrido en este caso reclama que no estaba sujeto a una fecha específica para hacer el inventario de los bienes relictos. Alega que su inacción en cuanto a realizar el inventario no tiene consecuencias porque dicho inventario podía hacerse en cualquier momento mientras no hubiese prescrito la acción para reclamar la herencia, invocando los Arts. 969 y 970 del Código Civil, 31 L.P.R.A. sees. 2806 y 2807, en apoyo de su contención. No tiene razón el recurrido. Para comenzar, los artículos citados no van dirigidos primordialmente a fijar plazos para la realización del inventario como tal. Su propósito, más bien, es fijar los términos dentro de los cuales debe solicitarse el beneficio *307de inventario. Los Arts. 968(1) y 969(2) del Código Civil detallan determinadas circunstancias respecto a las cuales se fijan términos para aceptar a beneficio de inventario. Si esas circunstancias no existen, entonces es que aplica el Art. 970, supra,(3) que señala que el heredero puede acep-tar a beneficio de inventario cuando prefiera "mientras no prescriba la acción para reclamar la herencia”. De su tenor literal surge claramente que lo que se regula en estos artí-culos es propiamente el plazo para acogerse al beneficio de inventario, y no el plazo para practicar el inventario. Claro está, si el heredero en efecto se acoge al beneficio, entonces el inventario también hay que realizarlo dentro de los pla-zos señalados. Como indicamos antes, la realización del in-ventario es cosubstancial con la aceptación de la herencia a beneficio de inventario. Por eso ambos eventos deben lle-varse a cabo dentro de los plazos que fija el Código. Se entiende, entonces, así la alusión en el citado Art. 967 a los plazos dentro de los cuales debe realizarse el inventario. El inventario puede preceder la declaración de acogerse al be-*308neficio pero, de no haber precedido, debe realizarse en los plazos determinados a contar desde la declaración de que-rer utilizar el beneficio de inventario. Peña Bernaldo de Quirós, op. cit, pág. 301.
En este caso, el recurrente, conforme a sus propias ale-gaciones, no estaba sujeto a ninguno de los términos fijos antes referidos para declarar que aceptaba la herencia a beneficio de in ventar io.(4) No tenía que aceptarla así, o de ningún otro modo. Pero optó por declarar que la aceptaba a beneficio de inventario y, habiéndola así aceptado, estaba obligado a realizar el inventario expeditamente. El propio Art. 969 del Código Civil, supra, invocado por el recurrido intima el plazo que tenía éste para realizar el inventario una vez declaró que aceptaba la herencia de tal modo. Ese artículo señala que si el heredero se encuentra en la cir-cunstancia allí dispuesta, los plazos fijados en el Art. 969, supra, para manifestar la intención de utilizar el beneficio de inventario y pedir la formación del mismo “se contarán ... desde el día en que ... hubiese aceptado [la herencia] o hubiera gestionado como heredero”. (Enfasis suplido.)
El Art. 969 del Código Civil, supra, hace referencia a una aceptación general. No se distingue en dicho artículo entre la aceptación por interpelación judicial y la aceptación motu proprio. Tampoco se distingue entre la aceptación ante un tribunal competente o ante notario. Lacruz Berdejo sostiene el criterio de que los términos de este artículo deben ser aplicables a cualquiera que acepta una herencia. J.L. Lacruz Berdejo y F.A. Sancho Rebullida, Elementos de Derecho Civil: Derecho de Sucesiones, Barcelona, *309Librería Bosch, 1971, T. I, pág. 133. La razón de ser de esta norma es que “si al que acepta por ser interpelado, aunque no haya tenido relación alguna con el caudal relicto, sé le conceden pocos días para solicitar el beneficio de inventa-rio, no hay razón para que el mero aceptante haya de tener trato tan distinto”. Ibid, pág. 132. Lo normal es no distin-guir los diversos orígenes de la aceptación e interpretar que el Código ha sometido a todos los herederos al mismo régimen para solicitar el beneficio de inventario. Ibid.
La norma del Art. 969, supra, es que desde el día en que se hubiese aceptado la herencia, inste o no inste un acreedor en juicio, o desde el día en que el sucesor hubiese gestionado como heredero, se cuentan los plazos marcados en el Art. 968, supra, para poder utilizar el beneficio del inventario. Y si el heredero manifestó que aceptaba a beneficio de inventario, este inventario ha de pedirse también en los mismos plazos. Pasados los plazos se pierde el beneficio. Manresa y Navarro, op. cit., págs. 539-540. En vista de lo anterior, y ante la clara disposición del Art. 969, supra, el aquí recurrido contaba con diez (10) o treinta (30) días, dependiendo del lugar donde éste se encontrara, a partir del día de su aceptación, para solicitarle al tribunal la formación del inventario y la citación de los acreedores, cosa que no hizo.
IV
Los señalamientos anteriores, sin embargo, no son sufi-cientes para disponer de este caso. Quedan por resolver aún cuáles son las consecuencias concretas que proceden por no haber cumplido el recurrido con el requisito de rea-lizar el inventario. ¿Tienen razón los recurrentes en cuanto a que al recurrido hay que considerarlo como un heredero puro y simple, o sencillamente se tiene al heredero como si no hubiera decidido aún respecto a la herencia? ¿Cuál es el *310alcance preciso del Art. 967 de nuestro Código Civil, supra, cuando dispone que la declaración del heredero que acepta a beneficio de inventario pero no realiza el inventario “no producirá efecto alguno”?
Como se trata de un asunto novel en nuestra jurisdic-ción, debemos examinar otra vez la doctrina española so-bre el particular. Manresa plantea el asunto en términos claros y precisos; señala que es una de las cuestiones prin-cipales que se suscitan en torno al tema del beneficio de inventario:
...Si a la declaración de aceptarse la herencia a beneficio de inventario no procede o sigue el inventario ... ¿cuál es la situa-ción de ese heredero? ¿Se le impone la cualidad de heredero puro y simple, o queda en libertad de aceptar o repudiar la sucesión? Manresa y Navarro, op. cit., pág. 524.
Manresa señala que hay dos (2) posibles interpretacio-nes al mandato del Art. 1.013 del Código Civil español (equivalente al Art. 967 nuestro, supra). La primera sería decidir que la declaración de aceptar a beneficio de inven-tario se tiene por no hecha y, por lo tanto, el heredero está en la misma posición que antes de hacer tal declaración. Esta primera interpretación es la que acepta el propio Manresa, aunque reconoce que la misma no armoniza o es incompatible con el Art. 997 del Código Civil español, equi-valente al Art. 951 nuestro, 31 L.P.R.A. see. 2779.(5) La segunda interpretación posible señalada por Manresa y Navarro, op. cit., págs. 525-526, reconoce dos (2) elementos distintos y divisibles en la declaración de aceptar a benefi-cio de inventario; estos son: la voluntad de aceptar y el deseo de disfrutar del beneficio del inventario. El primer elemento, la aceptación, se entiende irrevocable según lo *311dispone el Art. 951 del Código Civil nuestro, supra. El se-gundo elemento es el que no producirá efecto alguno a me-nos que le preceda o le siga el inventario fiel y exacto de que habla la ley. Sobre este asunto el tratadista Lacruz Berdejo señala que, conforme al Art. 1.013 del Código Civil español (Art. 967 nuestro, supra), “no se consolida la limi-tación de responsabilidad cuando, culpablemente, se infringe este precepto”. Lacruz Berdejo, op. cit, pág. 130. Peña Bernaldo de Quirós abunda un poco más en esa misma interpretación. Refiriéndose al Art. 1.013 del Có-digo Civil español, equivalente al Art. 967 nuestro, supra, nos dice:
Contra lo que aparece del tenor literal del artículo 1.013, C.c., no es cierto que la aceptación a beneficio de inventario no pro-duzca ningún efecto si se omite el inventario. De entenderlo así quedaría al arbitrio del heredero el dejar de ser heredero contra el principio de irrevocabilidad de la aceptación. Lo que dice el artículo 1.013, interpretado en armonía con el art. 1.018,(6) es que no basta, para evitar la responsabilidad ultra vires, la de-claración de acogerse al beneficio de inventario, sino que se re-quiere cumplir con el inventario. Con el inventario y con una serie de garantías fundamentales de la liquidación del patrimo-nio hereditario, pues de incumplirse cualguiera de ellas, sobre-vendría la responsabilidad ultra vires. (Enfasis suplido y esco-lio y citas omitidas.) Peña Bernaldo de Quirós, op. cit., págs. 169-170.
La adopción de una de estas dos (2) interpretaciones nos obliga a profundizar en cuanto a lo que ya hemos intimado de que la aceptación a beneficio de inventario debe considerarse como una forma de aceptar la herencia. Lacruz Berdejo cita con aprobación a Vocino y nos dice:
Vocino descompone la llamada “aceptación a beneficio de in-ventario” en dos negocios distintos y autónomos, con fines y funciones diversos: uno, el de adquisición de la herencia, otro el que modifica la situación jurídica normal que subsigue a la *312aceptación, determinando un efecto que puede desaparecer ul-teriormente sin incidir sobre el primero. Lacruz Berdejo, op. cit., pág. 129.
Por su parte, Puig Peña nos señala que la aceptación a beneficio de inventario es ante todo una aceptación de la herencia. Además nos dice:
No sucede lo que con el derecho de deliberar, en el que sólo se establece en favor del heredero la facultad de proceder al formal examen del aspecto económico de la herencia para, a su vista, decidirse por la aceptación o la renuncia. Por consi-guiente, con esta aceptación desaparece la situación de herencia yacente y el aceptante adquiere la verdadera cualidad de here-dero, sin otra distinción, con respecto al que acepta pura y sim-plemente, que su responsabilidad queda limitada exclusiva-mente a lo que constituye el activo económico de la herencia. (Enfasis en el original suprimido, énfasis suplido y escolio omitido.) Puig Peña, op. cit., pág. 642.
En cuanto a la posibilidad de que sea una aceptación condicionada, nos señala:
La aceptación a beneficio de inventario, aunque se contra-pone en la terminología legal a la aceptación pura y simple de la herencia, no por ello deja también de ser pura, en el sentido de no entrañar condición suspensiva ni resolutoria; tampoco en-traña plazo, ni aun siquiera un modo referible al negocio en sí. Se comporta, por ende, como un acto legítimo puro, con la sola característica fundamental de la limitación intra vires. (Enfasis suplido y en el original.) Puig Peña, op. cit., pág. 642 esc. 6.
Albaladejo nos señala que aunque se hable de “aceptación a beneficio de inventario” no se trata en realidad de una clase particular de aceptación si no de que, “con independencia de la aceptación, se pide, a la vez o después que se acepta, el beneficio de que por razón de la herencia solo se responda con el haber que ella proporciona”. (Enfasis suplido.) M. Albaladejo, Curso de Derecho Civil, Barcelona, Ed. Bosch, 1982, T. V, pág. 101.
El tratadista Sánchez Román opina que la aceptación a beneficio de inventario es una subdivisión de la aceptación *313y, por ende, parte de ella. F. Sánchez Román, Estudios de Derecho Civil, 2da ed., Madrid, Impresores de la Real Casa, 1910, T. 6, Vol. III, pág. 1752. Por otro lado, y ya discutiendo las instancias en que la aceptación se consi-dera hecha pura y simplemente, nos dice:
Se reputa hecha la aceptación de la herencia pura y simple-mente, no sólo cuando es expresa ó tácita, conforme las definen los párs. 2.° y 3.° del art. 999, sino que se considera hecha en esta forma y con el carácter de tácita, según se dice también en otro lugar, al explicar los artículos correspondientes: l.° si al pedir la declaración del beneficio de inventario, ó después de formulada, no precede ó sigue uno fiel y exacto de todos los bie-nes de la sucesión, y esto tiene lugar por culpa ó negligencia del heredero y no por otra causa que no le fuera imputable (art. 1.013); 2.°, si el inventario no se hace con la debida citación de acreedores y legatarios .... (Énfasis suplido y en el original.) Sánchez Román, op. cit., pág. 1814.
El tratadista Peña Bernaldo de Quirós, op. cit., pág. 284, también entiende que “cuando se consiente la acepta-ción a beneficio de inventario, se consiente, en primer lu-gar, una aceptación pura y [simple]; una aceptación irrevocable ...”. Con relación a la posibilidad de considerar “la aceptación a beneficio de inventario” como una aceptación condicionada, Peña Bernaldo de Quirós, op. cit, pág. 171, señala:
[E]n rigor no hay una doble categoría de aceptaciones, sino un solo tipo de aceptación, siempre pura. La aceptación implica el asentimiento total e incondicionado a la sucesión universal por la persona llamada a la misma. No cabe aceptar ser sucesor modalizadamente: se debe siempre recibir la herencia “llana-mente”, “puramente y sin ninguna condición” .... En nuestro Derecho no cabe la aceptación —ni, por tanto, la sucesión— condicionada ....
Puig Brutau comparte la opinión de Peña Bernaldo de Quirós y, a tales efectos, señala que la aceptación siempre es pura “porque solo puede significar el asentimiento total e incondicionado de la persona llamada a la sucesión *314universal. No cabe la aceptación condicionada, según re-sulta del art. [945 del Código Civil]”. Puig Brutau, op. cit., pág. 269.
Como se puede observar, existe consenso entre la mayoría de los tratadistas en cuanto a que la manifestación de “aceptar a beneficio de inventario” entraña un primer elemento de aceptación. Estamos conformes con esa interpretación, que es la que ahora adopta este Tribunal.
El criterio rector que nos lleva a adoptar la aludida doctrina española es que la misma se ajusta a nuestro derecho vigente, a la vez que es la solución más indicada y conveniente para nuestra realidad económica, social y cultural. Pereira v. I.B.E.C., 95 D.P.R. 28, 83 (1967). Adoptar otra interpretación tendría el efecto real de dejar en manos del que optó por ser heredero la alternativa de dejar de serlo, en contra del principio de irrevocabilidad del Art. 951 del Código Civil, supra. Además de ello, premiaría la desidia del heredero que por conveniencia o negligencia no cumpla con los preceptos legales, en detrimento de otras personas que también pueden tener un interés legítimo en la sucesión, como serían los acreedores y los legatarios. Más aún, si interpretásemos que la declaración de aceptar a beneficio de inventario no entraña un elemento inherente de aceptación, tendríamos que resolver que el heredero que ha hecho tal declaración conserva el derecho de renunciar a su herencia, aún luego de hacer el inventario, por lo que el derecho a deliberar, que nuestro Código Civil también establece, no tendría eficacia alguna. El beneficio de inventario y el derecho a deliberar son dos opciones distintas, que se diferencian precisamente en que en el primero se acepta para formar inventario y, en el segundo, se forma inventario para luego aceptar. Q.M. Scaevola, Código Civil Comentado, 5ta ed., Madrid, Ed. Reus, 1944, T. XVII, pág. 605. Si interpretamos que la aceptación a beneficio de inventario no apareja una acep-*315tación irrevocable, en efecto anularíamos esta histórica distinción sobre dos (2) opciones que nuestro Código ordena.
Finalmente, hemos tenido muy en cuenta la estrecha relación que guarda este asunto con lo dispuesto en el Art. 972 del Código Civil, el cual dispone:
Si por culpa o negligencia del heredero no se principiare o no se concluyere el inventario en los plazos y con las solemnidades prescritas en las secciones anteriores, se entenderá que se acepta la herencia pura y simplemente. 31 L.P.R.A. see. 2809.
Este artículo en gran medida dispone de por sí del asunto que hemos estado analizando. Sus claros términos imponen como sanción la aceptación pura y simple de la herencia si el heredero que declaró su intención de aceptar a beneficio de inventario luego no realiza el inventario. Si bien es cierto que el artículo requiere que el incumplimiento haya sido por culpa o negligencia del heredero, la doctrina invariablemente ha interpretado este requisito para significar sencillamente que el inventario no se ha realizado por razones que sólo son imputables al propio heredero. Si éste no ha podido hacer el inventario porque los bienes de la herencia no se hallaban en su poder ni a su disposición, entonces no les es imputable la omisión y no aplica el citado Art. 972.(7) Pero si no hay causa justa o legítima que le impidiese realizar el inventario, si la omisión resulta de la mera inacción del heredero, entonces entra en vigor el mandato del citado Art. 972. Scaevola, op. cit., págs. 629-631; M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1989, T. XIV, Yol. 1, págs. 367-370; Manresa, op. cit., *316pág. 548; Lacruz Berdejo, op. cit., pág. 136; Sánchez Ro-mán, op. cit., pág. 1814. Por la estrecha conexión existente entre el Art. 972 y el Art. 967, supra, deben ser interpreta-dos contextualmente, de forma armoniosa, y así lo hemos hecho.
Por lo tanto, conforme con el Art. 967 del Código Civil, supra, resolvemos que si un heredero no realiza inventario a tiempo luego de declarar que acepta a beneficio de inventario, tal declaración no producirá el efecto de limitar su responsabilidad a los bienes de la herencia sino, más bien, se le tendrá como que acepta pura y simplemente.
V
Para concluir, debemos preguntarnos si el hecho de que el recurrido en este caso hubiese declarado que aceptaba la herencia a beneficio de inventario ante notario altera, de algún modo, los pronunciamientos normativos que hemos formulado antes.(8) El entramado de los artículos del Código Civil sobre la aceptación a beneficio de inventario persigue lograr el propósito de que el inventario se levante dentro de un plazo breve. Así pues, según lo dispuesto en el segundo párrafo del Art. 968 del Código Civil, 31 L.P.R.A. see. 2805, cuando la declaración de aceptar a beneficio de inventario se hace ante un juez, se debe solicitar en ese mismo instante la formación del inventario y la citación a los acreedores y legatarios, de modo que “de una vez, en un solo escrito, ha de constar aquella manifestación y estas peticiones”. Manresa, op. cit., pág. 536. ¿Qué sucede cuando la manifestación se hace ante un notario? ¿iQueda el heredero interesado en aceptar a beneficio de in-*317ventarlo relevado de las disposiciones del Código Civil so-bre la realización del inventario y la citación de acreedores y legatarios por el mero hecho de que la declaración de su intención se hace ante notario?
La doctrina más antigua tiende a descartar la forma notarial de aceptar la herencia a beneficio de inventario, pero esa no ha sido la posición de este Tribunal. Scaevola, op. cit., pág. 580 y ss.; Manresa, op. cit., pág. 527. EnPenne González, y de la Guerra, Opositor, 46 D.P.R. 264 (1934), los herederos en cuestión no estaban sujetos por sus cir-cunstancias a un término legal para aceptar la herencia. No obstante, hicieron su manifestación de aceptar a bene-ficio de inventario ante un notario y, al día siguiente, acu-dieron al Tribunal para que éste aprobara un inventario extrajudicial, que ya habían preparado, y para que se citara a los legatarios y acreedores del caudal hereditario para aprobar el mismo. Uno de los acreedores impugnó dicho proceder y solicitó que se declarara nula la acepta-ción y el inventario porque no se habían cumplido con los términos y con las formalidades fijadas por el Código Civil.
Como en dicho caso los herederos habían acudido al tribunal al día siguiente de haber hecho la declaración notarial de aceptar a beneficio de inventario, lo que estaba en controversia era si procedía o no un inventario extrajudicial. Este Tribunal, interpretando el Art. 967 del Código Civil, supra, y con independencia del origen de la declaración de aceptación, determinó que el inventario extrajudicial era válido. Este Tribunal, al discutir la procedencia o validez de un inventario extrajudicial, dispuso lo siguiente:
Es verdad que lo más fácil y lo más seguro es recurrir desde un principio a la autoridad judicial manifestando que se acepta la herencia a beneficio de inventario y pidiendo a la vez la forma-ción del inventario con citación de herederos, acreedores y le-gatarios en su caso, pero si el legislador dispuso que la acepta-ción puede hacerse también ante notario y que el inventario *318puede preceder a la aceptación, debe interpretarse la ley de modo tal que dé vida a todos sus preceptos. De ahí que consideremos que un inventario extrajudicial debidamente practicado sea suficiente, siempre que se acuda, como se acudió en este caso, a la autoridad judicial competente pidiéndole que ordene que el inventario quede de manifiesto en secretaría y se cite a todos los interesados para que tengan la oportunidad de examinarlo y hacer, como hizo aquí el opositor, las observaciones que estimaren procedentes. Penne González, y de la Guerra, Opositar, supra, pág. 272.
Este pronunciamiento tiene el efecto de reconocer la validez de un inventario extrajudicial al igual que la validez de una declaración ante un notario. Nótese, sin embargo, que allí reconocimos que el heredero conserva siempre la obligación de recurrir al tribunal a presentar tal inventario y para pedir la citación de los acreedores y legatarios dentro de los términos prescritos por el Código Civil, tal como lo hicieron los herederos en dicho caso.
En Betancourt v. Mundo, Albacea, Etc., 55 D.P.R. 241 (1939), también reconocimos la validez de una declaración ante un notario. En ese caso se alegaba que los herederos habían hecho su declaración fuera del término prescrito por el Código Civil por estar en posesión de bienes del caudal. Aplicando el Código resolvimos que la declaración había sido hecha en tiempo, por entender que los herederos no poseían bienes del caudal. En dicho caso no estaba en controversia, y nada se dijo, en cuanto al término en que se tenía que realizar el inventario.
Como puede observarse, pues, hemos reconocido ya la modalidad notarial de la aceptación a beneficio de inventario, pero lo hemos hecho sujetándola como es propio a las disposiciones generales del Código Civil respecto a la aceptación a beneficio de inventario. Respecto a los términos y a las formalidades que fija el Código, no hemos hecho distinción alguna entre la modalidad judicial y la notarial, sujetándolas esencialmente al mismo rigor, como debe ser cuando se trata meramente de dos (2) formas de *319una sola figura jurídica. Como bien señala Peña Bernaldo de Quirós, op. cit, pág. 301, una vez se hace la declaración de la intención de aceptar a beneficio de inventario, sea esa declaración judicial o notarial, la misma desencadena para ambas los plazos para el cumplimiento de los trámites.
Cabe destacar aquí lo señalado por Espín, “[e]n general, no se limita por ningún plazo especial el tiempo durante el cual cabe llevar a cabo la aceptación con el beneficio de inventario, rigiéndose por tanto por el mismo plazo de la aceptación pura y simple, es decir, por el de duración de la acción de petición de herencia (cf. art. 1.016). Pero si el heredero, conocedor de su condición, se encuentra en posesión de la herencia, o parte de ella, o a instancia de parte interesada el Juez le señala un plazo para aceptar o repudiar o ha llegado a aceptar la herencia, en todos estos supuestos, la ley le concede un plazo relativamente breve para llevar a efecto su manifestación de querer acogerse al beneficio de inventario y su subsiguiente limitación de responsabilidad”. (Enfasis suplido.) D. Espín, Manual de Derecho Civil Español, 3ra ed., Madrid, Ed. Rev. Der. Privado, 1974, Vol. V, pág. 89. La aceptación ante notario en nada cambia esta realidad fundamental, que es la sustancia misma de la figura jurídica de aceptación a beneficio de inventario, como señaláramos antes. Por eso es que el Art. 967 del Código Civil, supra, al requerir taxativamente la realización del inventario dentro de los términos y con las formalidades que fija el Código, como condición para que la aceptación a beneficio de inventario sea efectiva, no distingue entre la aceptación ante notario y la judicial, sino que más bien incluye expresamente a ambas al hacer extensivo su mandato a las declaraciones referidas en “las secciones anteriores”, una de las cuales —el citado Art. 965— reconoce las dos (2) modalidades de la aceptación a beneficio de inventario.
El legislador exigió que la aceptación a benefi*320ció de inventario fuera expresa y expedita para proteger el interés de los acreedores y los legatarios, a quienes le importa conocer esa determinación del heredero. Su importancia estriba en que estos acreedores verán su crédito limitado a los bienes del difunto, por lo que tienen derecho a exigir que la declaración sea indudable y que prontamente los bienes se determinen con toda exactitud para así evitar que el heredero pueda distraerlos o darles distinta aplicación a la que legalmente corresponde. El propósito de la formación del inventario es precisamente delimitar o seña-lar cuáles son los bienes que se adquieren por la condición de heredero para fines de responsabilidad. A mayor tiempo de inacción, mayor peligro de que desaparezca o se confunda algún objeto de la herencia. El riesgo a los funda-mentales intereses de los acreedores y legatarios es el mismo, independientemente de si la aceptación a beneficio de inventario se hace judicial o notarialmente. El modo de hacer la declaración en nada altera el riesgo. Por eso, no encontramos razón alguna para suponer que los plazos aplicables cuando se acepta a beneficio de inventario judi-cialmente deban ser distintos cuando tal aceptación se hace ante notario. El Código Civil tampoco distingue y los tratadistas españoles que opinan que el heredero que acepta ante notario no tiene término para hacer el inven-tario son precisamente aquellos que opinan que la declaración ante notario no produce efecto y que tal declaración sólo debe ser hecha ante el juez competente. Véanse: Albaladejo, Comentarios al Código Civil y compilaciones forales, op. cit., págs. 328-329; Scaevola, op. cit., pág. 580 y ss.; Manresa, op. cit., págs. 527 y 548. Este Tribunal, al reconocer igual validez, tanto a la declaración notarial como a la judicial, no encuentra razón de peso o de política pública alguna para distinguir y otorgar un privilegio tan grande a un heredero, y a la vez poner en riesgo los intereses de los acreedores y legatarios, sólo porque la declaración se hizo ante un notario. Sería un claro sinsentido configurar minu-*321ciosamente, por un lado, todo un entramado jurídico para la aceptación de la herencia a beneficio de inventario, como lo hace el Código Civil, para entonces anularlo y dejarlo sin efecto, dejando desprovistos a los acreedores y legatarios por el solo hecho de que la declaración de la intención de acogerse a dicho beneficio se hace ante un notario. En otras palabras, no tendría ningún sentido jurídico reglamentar tan detalladamente lo referente a la aceptación a beneficio de inventario —como lo hace el Código— si a la vez se puede dar al traste con todos los términos y las formalida-des allí fijadas con meramente aceptar ante un notario. No sólo ello es contrario a lo que expresamente dice el Código, y a lo que claramente reseña la doctrina, sino que sería suponer sin lógica alguna que lo que manda en términos tan taxativos el propio Código no es más que una inconse-cuencia que puede obviar el heredero dependiendo de si acude ante un juez o ante un notario. Si la aceptación ante un notario conllevase el privilegio de obviar la aludida re-glamentación del Código Civil, entonces nadie tendría in-terés en aceptar a beneficio de inventario judicialmente. La aceptación judicial se convertiría en una modalidad inútil y llegaríamos así a la absurda consecuencia de que se ig-noraría la modalidad que el Código y la doctrina configu-ran medularmente, pero prevalecería la modalidad que gran parte de la doctrina rechaza y que aparece en el Có-digo sólo incidentalmente.
En el presente recurso, el recurrido expresó mediante escritura su voluntad de aceptar a beneficio de inventario. Sin embargo, del expediente no surge evidencia alguna de que en ese momento el recurrido haya solicitado la forma-ción de un inventario judicial o extrajudicialmente, o que haya solicitado las citaciones correspondientes. Tampoco hay evidencia de que dichas gestiones se hayan hecho con anterioridad a la aceptación, según lo permite el ordenamiento. Más aún, hoy, varios años más tarde, el re-currido todavía no ha solicitado o realizado la formación *322del inventario. En varios informes relativos al pleito, los recurrentes señalaron el incumplimiento del recurrido y, a pesar de ello, éste se cruzó de brazos y no hizo nada. Estos hechos denotan negligencia o incumplimiento, sin justa causa del recurrido, de los requisitos legales para limitar su responsabilidad, por lo que la aceptación debe enten-derse hecha pura y simplemente. Véase Albaladejo, Co-mentarios al Código Civil y compilaciones forales, op. cit., págs. 367-369.
Por todo lo expuesto, se expide el auto y se dicta senten-cia que modifica la sentencia enmendada dictada por el tribunal de instancia, a los solos efectos de revocar la de-terminación de que el codemandado Víctor C. Talavera Le-querique aceptó la herencia a beneficio de inventario.
El Juez Asociado Señor Hernández Denton disintió me-diante opinión escrita, a la cual se unieron el Juez Aso-ciado Señor Rebollo López y la Juez Asociada Señora Na-veira de Rodón.
— O —

(1) Art. 968 del Código Civil, 31 L.P.R.A. see. 2805:
“El heredero que tenga en su poder los bienes de la herencia o parte de ellos y quiera utilizar el beneficio de inventario o el derecho de deliberar, deberá manifes-tarlo a la sala del Tribunal Superior competente para conocer de la testamentaría o del ab intestato, dentro de los diez días siguientes al en que supiere ser tal heredero, si reside en el lugar donde hubiese fallecido el causante de la herencia. Si residiere fuera, el plazo será de treinta días.
“En uno y otro caso el heredero deberá pedir a la vez la formación del inventa-rio, y la citación a los acreedores y legatarios para que acudan a presenciarlo si les conviniere.”


(2) Art. 969 del Código Civil, 31 L.P.R.A. see. 2806:
“Cuando el heredero no tenga en su poder la herencia o parte de ella, ni haya practicado gestión alguna como tal heredero, los plazos expresados en la sección anterior se contarán desde el día siguiente al en que expire el plazo que el Tribunal Superior le hubiese fijado para aceptar o repudiar la herencia, conforme a la see. 2787 de este título o desde el día en que la hubiese aceptado o hubiera gestionado como heredero.”


(3) Art. 970 del Código Civil, 31 L.P.R.A. see. 2807:
“Fuera de los casos a que se refieren las dos anteriores secciones, si no se hu-biere presentado ninguna demanda contra el heredero, podrá éste aceptar a beneficio de inventario o con el derecho de deliberar, mientras no prescriba la acción para reclamar la herencia.”


(4) En el presente recurso se demandó al recurrido en concepto de heredero, y el Art. 970 del Código Civil, supra, fija consecuencias a la presentación de demanda en concepto de heredero. Sin embargo, tal disposición no es pertinente aquí ya que presupone que se dicte sentencia que declare heredero al demandado y entonces los términos prescritos por el citado Art. 968 comenzarían a regir una vez dicha senten-cia fuese firme y final, lo que evidentemente no aplicaría a este caso. Véase Q.M. Scaevola, Código Civil Comentado, 5ta ed., Madrid, Ed. Reus, 1944, T. XVII, pág. 603.


(5) Art. 951 del Código Civil, 31 L.P.R.A. see. 2779:
“La aceptación y la repudiación de la herencia, una vez hechas, son irrevocables, y no podrán ser impugnadas sino cuando adoleciesen de algunos de los vicios que anulan el consentimiento, o apareciese un testamento desconocido.”


(6) El Art. 1.018 del Código Civil español es equivalente al Art. 972 de nuestro Código Civil, 31 L.P.R.A. see. 2809. Se discute más adelante en el texto de la opinión.


(7) A manera de ilustración, véase el Art. 567 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2372, que impone al administrador judicial de los bienes el deber de tomar posesión inmediata de los mismos; así como el subsiguiente Art. 568 de dicho código, 32 L.P.R.A. see. 2401, que impone al administrador o albacea la obligación de “formar el inventario de los bienes muebles e inmuebles del finado” dentro de los diez (10) días de su nombramiento.


(8) Según ya se ha señalado, la declaración de la intención de acogerse al beneficio de inventario puede hacerse notarial o judicialmente, y hecha notarialmente no es necesario reiterarla judicialmente. Art. 965 del Código Civil, 31 L.P.R.A. see. 2802.